   Case 4:19-cr-40081-JPG Document 1 Filed 09/10/19 Page 1 of 2 Page ID #1
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )      CRIMINAL NO.           \ q-4\)~ %   l - J~G-
                                            )
               vs.                          )      21   u.s.c. §841
                                            )
DONALD V. SNOWDEN,                          )
                                            )
               Defendant.                   )

                                      INDICTMENT

THE GRAND JURY CHARGES:
                                                                         FILED
                                        Count 1
                                                                          SEP 1 0 2019
                           D 1stn u ion of M e th amp h e t am11sb
                             .  . b t.                         . £:LERI<. u s DISTRiCT COURT
                                                                   uTHERN ·oisTRICT OF ILLIN0IS
                                                                          BENTON OFFICE
       On or about Au gu st 1, 2019, in Jackson County, within the South ern District

of Illinois,

                                 DONALD V. SNOWDEN

defendant h er ein, did knowingly and intentionally distribute a mixture a nd

s ubstance conta ining m eth a mphetamine, a Sch edule II Controlled Substance , in

violation of Title 21, United States Code, S ection s 84l(a)(l ) a nd Title 18, U nited

States Code, Section 2 .




                                                          EXHIBIT 2          Page 1 of 2
      Case 4:19-cr-40081-JPG Document 1 Filed 09/10/19 Page 2 of 2 Page ID #2

         It is further alleged th at th e total amount of metha mphcLa mine involved was

   fifLy (50) gr am or more of actual methampheLamine, punishable p ur uant to the

   provisions of Title 21, United States Code, Section 84l(b)(l )(A).



                                                  A TRUE BILL




 f STEVEN D. WEI HOEFT
f"'r United Slates ttorn cy




   ANIANDAA. ROBERTSON
   Assista nt U nited Sta le AUorncy

   Recommended Bond: Detention




                                                        EXHIBIT 2       Page 2 of 2
